Citation Nr: 0828447	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-35 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iowa City, 
Iowa


THE ISSUE

Entitlement to waiver of copayment charges for medical 
benefits.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1954 to February 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Medical Center (MC) in Iowa City, Iowa.


FINDINGS OF FACT

On February 5, 2008, prior to the promulgation of a decision 
on the issue on appeal, the Board received notification from 
the veteran that he desired to withdraw his claim for a 
waiver of copayment charges for medical benefits.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal are met.  
38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

The veteran indicated in writing in February 2008 that he 
wished to withdraw his appeal with respect to his claim for a 
waiver of copayment charges for medical benefits.  
Accordingly, the Board concludes that the veteran has 
withdrawn his appeal with respect to that issue.  As there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this issue, the Board does not 
have jurisdiction to review it, and it is dismissed.


ORDER

The appeal with respect to the veteran's claim for a waiver 
of copayment charges for medical benefits is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


